Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/US2018/046701, filed August 14, 2018, which claims benefit of provisional application 62/545530, filed August 15, 2017.  Claims 1-19 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted February 14, 2020, is acknowledged wherein claims 1-19 are amended.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, 18, and 19, drawn to a method of making a maltodextrin.
Group II, claim(s) 7-17, drawn to a maltodextrin.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Base claim 1 from which the entirety of group I depends is directed to a process of making a maltodextrins defined in terms of two steps comprising liquefaction and saccharification.  Base claims 7, 9, and 13 from which the various claims of group II depend are directed to maltodextrins having various properties.  The only shared technical feature among these groups is the concept of maltodextrins 
During a telephone conversation with Jacqueline Cohen on March 26, 2021 a provisional election was made without traverse to prosecute the invention of group II, claims 7-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-6, 18, and 19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 16 are objected to because of the following informalities:  These claims depend form themselves.  Appropriate correction is required.  For the sake of the present office action these claims will be treated as if they depend from claim 13, which is the independent claim most immediately preceding them. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 11, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims include limitations requiring that a solution of the maltodextrin having at least a certain concentration has a viscosity falling within a certain range.  Because the viscosity of a chemical substance is not a single amount but rather varies depending on factors such as the solvent, temperature, and presence of shear forces, simply determining the concentration does not determine a unique, specific viscosity, thereby rendering this limitation indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horn et al. (US patent 3974034, cited in PTO-1449)
Base claim 7 is directed to a powdered maltodextrin having a particular dextrose equivalent (DE) and distribution of oligosaccharides.  Base claim 9 is directed to a maltodextrins made by a process involving liquefaction and saccharification steps.
	Horn et al. discloses maltodextrins having a DE in the range of 8-20, prepared by the enzymatic saccharification of oxidized, liquefied starch. (column 4 lines 15-23) These solutions can be prepared to concentrations of up to 80% dry solids and are stable and haze-free for long periods of time. (column 4 lines 24-35) Table 1 on columns 9-10 of Horn et al. discloses a maltodextrin made in this manner (third column of the table) having a DE and distribution of oligosaccharide lengths falling within the limits recited in instant claim 7.  The hydrolysates can be concentrated to form syrups, or syrup solids (e.g. powders) having moisture contents of less than about 10%, thereby being a powdered maltodextrins according to claim 7. (column 13 lines 31-36) Uses of these maltodextrins include in various dry food mixes and powders. (column 13 lines 44-54) Furthermore while Horn et al. does not specifically disclose a method of making a maltodextrin comprising the specific enzymatic hydrolysis described in instant claim 9, this claim recites the method as a product-by-process limitation describing how the maltodextrins was made.  Therefore, as the disclosed maltodextrins is a product which could have resulted from a variation of the recited process, it falls within the scope of this claim.  With respect to the viscosity recited in claims 7 and 11, this limitation is indefinite as described previously.  Furthermore it refers to a hypothetical viscosity if the maltodextrin were to be prepared as a solution under unknown, incompletely defined conditions.  Therefore it is not seen to be further limiting to the claim scope.
	For these reasons the claimed invention is anticipated by Horn et al.

Claims 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (US patent 5853487, cited in PTO-1449)

Tang et al. discloses a fractionated starch hydrolysate having a DE of below 25. (column 2 line 65 – column 3 line 11) These starch hydrolysates are prepared as liquid, non-retrograding compositions with a preferred solids content of 50-85% and a viscosity at 70% dry solids and 50OC of less than about 30000 cps. (column 3 lines 38-47) The water activity of the solutions is preferably lower than 0.86, which is stable enough for shipping in liquid form. (column 6 lines 33-40) Specific examples include one having a DE of 17.2, concentrated to a dry solids content of 70.2-75.5% which is storage stable for over 2 months. (column 11 line 48 – column 12 line 26) Viscosity and water activity of the resulting product is described for both the maltodextrins solution of example 2 and blends with HFCS. (column 14 lines 25-50) These compositions include values of viscosity and water activity falling within the claimed ranges, thereby anticipating the claimed invention.  Furthermore while Tang et al. does not specifically disclose a method of making a maltodextrin comprising the specific enzymatic hydrolysis described in instant claim 9, this claim recites the method as a product-by-process limitation describing how the maltodextrins was made.  Therefore, as the disclosed maltodextrins is a product which could have resulted from a variation of the recited process, it falls within the scope of this claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US patent 5853487, cited in PTO-1449)
The disclosure of Tang et al. is discussed above.  While it is concluded in the previous rejection that the disclosure of Tang et al. anticipates the claimed invention, even assuming for the sake of argument that Tang et al. does not specifically disclose exact amounts of viscosity and water activity anticipating the amounts recited in the instant claims, it would have been obvious to one of ordinary skill in the art at the time of the invention to produce syrups according to Tang et al. having values for DE and water activity within the claimed ranges, as Tang et al. discloses that these are result-effective variables, and further discloses methods of affecting these properties, for example changing the concentration of the maltodextrins solution or blending with HFCS.
Therefore the invention taken as a whole is prima facie obvious.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. as applied to claims 7 and 9-11 above, and further in view of Tang et al. (US patent 5853487, cited in PTO-1449)
	The disclosure of Horn et al. is discussed above.  Horn et al. does not disclose the water activity of the compositions.  Tang et al. discloses as discussed above.  Particularly, column 6 lines 33-40 of Tang et al. disclose that a water activity of below 0.86 is preferred from the standpoint of stability, and column 14 lines 30-50 of Tang et al. disclose that the water activity can be effected by concentration and by blending with HFCS.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare the compositions described by Horn et al. having a water activity of lower than 0.80.  One of ordinary skill in the art would have been motivated to do so because Tang et al. discloses that lower 
	Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 of copending Application No. 16/639452 (reference application, published as pre-grant publication 2021/0032668, cited in PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9-11 of the reference application render the claimed invention obvious.
In particular, said claims 9-11 of ‘452 claim a maltose solution having a viscosity of 10000cP or less at 40OC and 81.5% solids.  In view of this claimed composition it would have been obvious to make a solution having the recited viscosity at 50OC as described in instant claim 13 ad there is substantial overlap between this range and the claimed range in the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed in this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        4/21/2021